     17-06065-KMS Dkt 41 Filed 10/30/18 Entered 10/30/18 15:29:32 Page 1 of 2



__________________________________________________________________
                                              SO ORDERED,



                                              Judge Katharine M. Samson
                                              United States Bankruptcy Judge
                                              Date Signed: October 30, 2018

             The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: BARRY D. HOWSE                                                    CASE NO. 17-51686-KMS
DEBTOR                                                                              CHAPTER 7

BUSINESS PROPERTY LENDING, INC.                                                        PLAINTIFF

v.                                                               ADV. PROC. NO. 17-06065-KMS

BARRY D. HOWSE                                                                      DEFENDANT

 ORDER GRANTING THIRD MOTION OF BUSINESS PROPERTY LENDING, INC. TO
           AMEND CERTAIN SCHEDULING ORDER DEADLINES

        THIS MATTER is before the Court on the ird Motion of Business Property Lending, Inc.

to Amend Certain Scheduling Order Deadlines (Dkt. # 40, the “Motion”) ﬁled by Business Property

Lending, Inc. (“BPL”). e Court, having considered the Motion and the record herein, and being

otherwise fully advised in the premises, ﬁnds that the Motion is well taken and should be

granted.

        IT IS THEREFORE ORDERED AND ADJUDGED that this Court’s February 6, 2018

Scheduling Order (Dkt. # 9, the “Scheduling Order”) shall be, and it hereby is, further amended so

that Paragraph No. 3 of the Scheduling Order now provides: “All fact discovery shall be

completed no later than December 14, 2018.”

                                     ##END OF ORDER##
   17-06065-KMS Dkt 41 Filed 10/30/18 Entered 10/30/18 15:29:32 Page 2 of 2




PREPARED AND SUBMITTED BY:

 /s/ Christopher H. Meredith
William H. Leech, MSB No. 1175
Sarah Beth Wilson, MSB No. 103650
Christopher H. Meredith, MSB No. 103656
Shauncey G. Hunter, MSB No. 109185
Copeland, Cook, Taylor & Bush, P.A.
600 Concourse, Suite 100
1076 Highland Colony Parkway (Zip—39157)
P.O. Box 6020
Ridgeland, MS 39158
Telephone: (601) 856-7200
Facsimile: (601) 856-7626
bleech@cctb.com
sbwilson@cctb.com
cmeredith@cctb.com
shunter@cctb.com
Counsel for Business Property Lending, Inc.




                                              2
